Case: 2:20-cv-00097-WOB-EBA Doc #: 1-2 Filed: 05/26/20 Page: 1 of 8 - Page ID#: 30




                                                                                            FORM B
  AO 440 {Rev. 12!0')) Summons in a Civil Action


                                         UNITED STATES DISTRICT COURT
                                                               for the




                                                                  )
                                                                  )
                                P/ai11tiff

                                                                                            3: ~ Q ~~ \J. J 7q_. Cffp
                                                                  )
                                    v.                            )      Civil Action No.
                                                                  )
                                                                  )
                                Defendant
                                                                   )


                                                   SUMMONS IN A CIVIL ACTION

   To: (Defendant's name and addressj




             A lawsuit has been filed against you.

              Within 21 days after service of this summons on you (not counting the day you received it) -or 60 days if you
    are the United States or a United States agency, or an officer or employee of the United States describ~ in Fed. R. Civ.
    P. 12 (a)(2) or (3) - you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
    the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff's attorney,
    whose name and address are:




               If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
     You also must file your answer or motion with the court.



                                                                             CLERK OF COURT


     Date:
             ----------                                                                  Signature ofClerk or Depl,I/JI Clerk
Case: 2:20-cv-00097-WOB-EBA Doc #: 1-2 Filed: 05/26/20 Page: 2 of 8 - Page ID#: 31

·.


     AO 440 (Rev. 12109) Summons in a Civil Action (Page 2)

      Civil Action No.

                                                                 PROOF OF SERVICE
                          (This section should not be.filed wit/1 the court unless required by Fed. R. Civ. P. 4 (I))

                This summons for (namt of individual and title, if any)
      was received by me on (da,e)


                0 1 personally served the summons on the individual at (plact)
                                                                                        - -----------------
                                                                                        on (datt)                         ; or
                -----------------------
                0 I left the summons at the individual's residence or usual place of abode with (name)
                                                                                                                       ---------
                                                                     ' a person of suitable age and discretion who resides there,
                ----------------
                on (datt)   , and mailed a copy to the individual's last known address; or
                             --------
                0 1served the summons on (name of individual)                                                                       , who is
                 designated by law to accept service of process on behalf of (name oforgani:ation)
                                                                                         on (date)                        ; or

                 0 I returned the summons unexecuted because                                                                            ; or
                                                                             --------------------
                 0 Other (specify) :




                 My fees are S                            for travel and S                for services, for a total of$          0.00
                                     ------                                  ------
                  I declare under penalty of perjury that this infonnation is true.



        Date:
                                                                                                Server 's signature



                                                                                              Printed name and ti/le




                                                                                                    Server·s address

        Additional information regarding attempted service, etc:              ·
Case: 2:20-cv-00097-WOB-EBA Doc #: 1-2 Filed: 05/26/20 Page: 3 of 8 - Page ID#: 32




                                                                                         FORM B
  AO 440 (Rev. 12/09) Summons in a Civil Action


                                        UNITED STATES DISTRICT COURT
                                                            for the




                                                               )
                                                               )
                                P/ainliff
                                                               )
                                   v.                          )      Civil Action No.
                                                               )
                                                               )
                               Defendant .
                                                               )


                                                  SUMMONS IN A CIVIL ACTION

   To: (Defendant's name and address)




              A lawsuit has been filed against you.

             Within 21 days after service of this summons on you (not counting the day you received it) - or 60 days if you
    are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
    P. 12 (aX2) or (3) - you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
    the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiffs attorney,
    whose name and address are:                                                                ·




             lfyou fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
     You also must file your answer or motion with the court.



                                                                           CLERK OF COURT


     Date:
             ----------                                                                  Signature of Cluk or Deputy Clerk
Case: 2:20-cv-00097-WOB-EBA Doc #: 1-2 Filed: 05/26/20 Page: 4 of 8 - Page ID#: 33




 AO 440 (Rev. 12109) Summons in a Civil Action (Page 2)

  Civil Action No.

                                                        PROOF OF SERVICE
                      (T/ris section ·should not be filed with t/re court unless required by Fed. R. Civ. P. 4 (1))

            This summons for (name ofindividual and title, if any)
  was received by me on (date)


            0 I personally served the summons on the individual at (place)
                                                                                     -------------------
                                                                                     on (date)   ; or
            ------------------------
         . 0 I left the summons at the individual's residence or usual place of abode with (name)
                                                                                                                    ----------
                                                                  ' a person of suitable age and discretion who res ides there,
            -----------------
            on (date)    , and mailed a copy to the individual's last known address; or
                         --------
             0 I served the summons on (name of individual)                                                                       , who is
              designated by law to accept service of process on behalf of (name of organization)
                                                                                      on (date)                         ; or

             0 I returned the summons unexecuted because                                                                              ; or
                                                                         ---------------------
             0 Other (specif>'):




              My fees are S                           for travel and S                  for services, for a total ofS          0.00


              I declare under penalty of perjury that this information is true.


    Date:
                                                                                             Server's signature



                                                                                            Printed name and title




                                                                                                 Server's address

     Additional information regarding attempted service, etc:
Case: 2:20-cv-00097-WOB-EBA Doc #: 1-2 Filed: 05/26/20 Page: 5 of 8 - Page ID#: 34




                                                                                        FORM B
 AO 440 (Rev. 12/09) SunvnOn$ in a Civil Action


                                        UNITED STATES DISTRICT COURT
                                                           for the




                                                              )
                                                              )
                               Plaintiff
                                                              )
                                   v.                         )
                                                              )
                                                                     Civil Action No.     3:a D· CV __ 3 7 q. c-f-f£
                                                              )
                               Defendant
                                                               )


                                                  SUMMONS IN A CIVIL ACTION

  To: (Defendant's name and address)




             A lawsuit has been filed against you.

             Within 21 days after service of this summons on you (not counting the day you received it)-or 60 days if you
   arc the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
   P. 12 (a)(2) or (3) - you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
   the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff's attorney,
   whose name and address are:




           If you fail to respond, judgment by default will be entered agai~st you for the relief demanded in the complaint.
    You also must file your answer or motion with the court.



                                                                          CLERK OF COURT


    Date:
                                                                                        Signature of Cleric or Deputy Clerk
Case: 2:20-cv-00097-WOB-EBA Doc #: 1-2 Filed: 05/26/20 Page: 6 of 8 - Page ID#: 35




 AO 440 (Rev. 12/09) Summons in a Civil Action (Page 2)

  Civil Action No.

                                                       PROOF OF SERVICE
                      (This section-sl,ould not be filed with the court unless required by Fed. R. Civ. P. 4 (J))

            This summo·ns for (name a/individual and title. if any)
  was received by me on (date)

            0 l personally served the summons on the individual at (place)
                                                                                         on (date)                          ; or

         . 0 I left the summons at the individual's residence or usual place of abode with                     (name)
                                                                                                                         ----------
                                                                     ' a person of suitable age and discretion who res ides there,
            -----------------
            on   (date)  , and mailed a copy to the individual's last known address; or
                          - --'------
             0 I served the summons on            (name a/individual}                                                                , who is
              designated by law to accept service of process on behalf of (name oforgani=ation)
                                                                                         on (date)                          ; or
            ------------------------
             0 [ retumed the summons unexecuted because                                                                                   ; or

             0 Other (specify) :




              My fees are$                                for travel and$                  for services, for a total of$           0.00
                                  ------                                    ------
               l declare under penalty of perjury that this information is true.


     Date: . _ _ _ _ _ _ __
                                                                                                 Server's signature



                                                                                               Printed name and title




                                                                                                     Se~11r 's address


      Additional information regarding attempted service, etc:
Case: 2:20-cv-00097-WOB-EBA Doc #: 1-2 Filed: 05/26/20 Page: 7 of 8 - Page ID#: 36




                                                                                         FORM B
  AO 440 (Rev. 12/09) Summons in a Civil Action


                                        UNITED STATES DISTRICT COURT
                                                            for the




                                                               )
                                                               )
                                Plainlif/
                                                               )
                                   v.                          )
                                                               )
                                                                      Civil Action No.     3:~o--- CV- 374" CH-6
                                                               )
                                                                )
                               Defendant


                                                  SUMMONS IN A CIVIL ACTION

   To: (Defendanl 's name and address)




              A lawsuit has been filed against you.

             Within 21 days after service of this summons on you (not counting the day you received it)- or (i0 days if you
    are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
    P. 12 (aX2) or (3) - you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
    the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff's attorney,
    whose name and address are:




           If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
    You also must file your answer or motion with the court.



                                                                           CLERK OF COURT


     Date:
             ----------                                                                  Signa1ure ofClerk or Depuly Clerk




                                                                                                                       --~.   ~
Case: 2:20-cv-00097-WOB-EBA Doc #: 1-2 Filed: 05/26/20 Page: 8 of 8 - Page ID#: 37




 AO 440 (Rev. 12/09) Summons in a Civil Action (Page 2)

  Civil Action No.

                                                        PROOF OF SERVICE
                      (This section -s!,ould not be filed with the court unless required by Fed. R. Civ. P. 4 (I))

             This summons for (name of individual and title, if any)
  was received by me on (date)


             0 l personally served the summons on the individual at (place)
                                                                                   on (date)                        ; or

         • 0 l left the summons at the individual's residence or usual place of abode with (name)
                                                               , a person of suitable age and discretion who res ides there,
             -------
             on (date)
                          ----------
                                , and mailed a copy to the individual's last known address; or
                       --------
             0 I served the summons on (nameofindivlduaO                                                                       ,who is
              designated by law to accept service of process on behalf of (name oforgani:atlon)
                                                                                   on (date)                         ; or
             ------------------------                                                           --------
              0 I returned the summons unexecuted because                                                                          ; or

              0 Other (specify) :




               My fees are$
                                  ------ for travel and $ - - - - - - for_ services, for a total of$                        0.00


               I declare under penalty of perjury that this information is true.


     Date:
                                                                                           Server"s signature



                                                                                         Printed name and Ii/le




                                                                                               Server ·s address

      Additional informat_ipn regarding attempted service, etc:
